Citation Nr: 1716341	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  15-31 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to non-service connected pension benefits.


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from March 1971 to July 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2014 decision of the Pension Management Center of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Appellant, in his December 2015 VA Form 9 requested an in-person hearing at the Board in Washington, DC.  The Board notified the Appellant in January 2017 of a hearing in Washington in February 2017.  In an undated letter, received in March 2017, the Appellant requested a live videoconference at a local VA office. 

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board video conference hearing at the next available opportunity.  The Appellant shall be notified prior to the hearing.  Thereafter, process the appeal in accordance with the established appellate procedure.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






